FILED
                            NOT FOR PUBLICATION                                 AUG 22 2016

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No.   15-35116

               Plaintiff-Appellee,                D.C. Nos.    2:14-cv-00267-WFN
                                                               2:12-cr-00125-WFN
 v.

JUAN MANUEL FERNANDEZ,                            MEMORANDUM*

               Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Juan Manuel Fernandez appeals from the district court’s order denying his

28 U.S.C. § 2255 motion. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Fernandez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fernandez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                15-35116